Gray, J.
A hirer or other bailee of chattels is entitled, by virtue of his possession, to maintain an action of tort for any injury to them. In such an action, brought with the express or implied consent of the general owner, full damages for the injury to the property may be recovered, and a judgment therein may be pleaded in bar of any like action afterwards brought either by the bailor or by the bailee. The extent of the bailee’s liability to his bailor, by virtue of the contract or relation between them, for the injury itself, or for the damages recovered therefor from a wrongdoer, and the difficulty, in the present case, of distinguishing between the damages recovered for the injury to the plaintiff’s person and those for the injury to .the property, are matters to be adjusted between the bailor and bailee, and do not-affect the grounds or the measure of the liability of a third party oy whose unlawful act or neglect the property has been injured, where (as has been found by this verdict) no want of due care on the part of the plaintiff contributed to the injury. 2 Kent Com. (6th ed.)-568 & note, 585. Story on Bailments, §§ 94, 280, 194. Littlefield v. Biddeford, 29 Maine, 310. Little v. Fossett, 34 Maine, 545. Rindge v. Coleraine, 11 Gray, 157, 162. Adams v. O'Connor, 100 Mass. 515.
*82It follows that the plaintiff was entitled to recover in this action, both for the injury to his person, and for the damages which were the immediate consequence of the injury to the horse and carriage. The instructions given limited the damages accordingly ; and it was in estimating these damages only that the jury were permitted to take into consideration the length of time that elapsed before the horse recovered from his injury so far as to bu fit for use, and the length of time necessary for the repair of the carriage, and, as aiding the jury m ascertaining the time during which the plaintiff had been deprived of the use of his carriage, the necessary expense of hiring another for use meanwhile, if that was the most prudent and economical course to adopt. Gillett v. Western Railroad Co. 8 Allen, 560.
The defendants therefore show no just ground of exception to the rulings and instructions of the superior court.

Exceptions overruled.